


Exhibit 10.24
[idexcorp4printcolorrgba02.jpg]


PERSONAL AND CONFIDENTIAL


September 24, 2015


Denise R. Cade
1427 East Prairie Avenue
Wheaton, Illinois 60187


Dear Denise:


We are pleased to offer you the position of Senior Vice President, General
Counsel for IDEX Corporation,
based in Lake Forest, Illinois, and reporting directly to Andrew Silvernail,
Chief Executive Officer. The
following terms apply to this offer:


• Your anticipated start date is October 26, 2015. If there is any change to
this date, please
inform me as soon as possible


• Your annual base salary will be Four Hundred Twenty Thousand Dollars and Zero
Cents
($420,000.00), payable on a biweekly basis at the rate of Sixteen Thousand One
Hundred
Fifty Three Dollars and Eighty Four Cents ($16,153.84) per pay period. You will
be eligible
for a review of your salary with consideration for an increase in March of 2017.
While we
hope that you have a long and mutually beneficial relationship, your employment
is
considered "at will" and will not be for any fixed term or definite period and
may be
terminated by you or IDEX at any time.


• As of January 1, 2016, you will be eligible for participation in our
Management Incentive
Compensation Plan (MICP Grade 26), as established each fiscal year, which
provides
annual incentive earnings opportunity based on business unit and personal
performance.
Your MICP target level of incentive compensation will be sixty percent (60%) of
your annual
base pay in effect at the beginning of the plan year. The actual pay-out under
the plan could
be more or less than the target level and will depend on IDEX's performance and
your
performance. Enclosed is a copy of the current MICP Compensation Programs
Booklet.


As an active employee, in March of 2016, you will receive a bonus in the amount
of Two
Hundred Twenty Eight Thousand Dollars and Zero Cents ($228,000.00), less
deductions
and withholding as required. If you voluntarily leave within 12 months of your
start date then
you will owe the Company 100% of this amount.


• You will be eligible to receive a company car allowance of One Thousand Five
Hundred
Dollars and Zero Cents ($1,500.00) per month, paid on a bi-weekly basis.


• You will be eligible for the full range of benefits including: the IDEX
Defined Contribution
Retirement Plan, the IDEX 401(k) Savings Plan, medical and dental coverage,
short-term and
long-term disability coverage, and life insurance. Summaries of these benefit
plans are enclosed.


• You will be eligible to participate in the Executive Medical Physical Program.
IDEX has partnered
with the Center for Partnership Medicine at Northwestern Memorial Hospital to
provide you with the
opportunity to have a full medical examination on an annual basis. The cost of
the examination shall
be paid by IDEX.


• You will be eligible to enroll in the Executive Long Term Disability program
which provides
additional income in the case of total and permanent disability. This program is
fully paid by
IDEX. You will be issued an individual policy that provides several additional
benefits above and
beyond the Group LTO plan that is in place for employees.




--------------------------------------------------------------------------------




• Based upon your position, you will also be eligible to participate in the IDEX
Corporation
Supplemental Executive Retirement and Deferred Compensation Plan. The purpose of
the plan
is to provide non-qualified retirement compensation benefits above IRS limits
and to provide
participants with the ability to defer other amounts of compensation.


• Subject to approval from our Board of Directors, you will be eligible for
equity grants in the form of
a combination of performance stock units, stock options and restricted stock
shares under the
IDEX Incentive Award Plan (lAP) at our annual grant as established each fiscal
year. These
annual awards for your position are currently targeted to have a value of one
hundred ten percent
(110%) of your base salary. Your actual award in any year is dependent upon
current program
design and your performance. This plan is designed to provide an incentive and
reward to key
employees who are in a position to make substantial contributions to the success
of the company.


The initial price at which the option awards are granted will be the closing
price of IDEX common
stock on the grant date. Your options may be exercised after they become vested,
and for a
period of up to ten years from the date they were awarded. Currently, options
vest at the rate of
25% per year.


Restricted shares of stock currently vest 100% on the third anniversary of the
grant date; during
this restriction period, you will receive dividend equivalent payments. Once the
restriction period
lapses, you will retain full ownership of the shares. Once vested, these shares
will be considered
taxable income to you, and you will be provided more information at that time
regarding payment
of withholding taxes, if applicable. You must remain employed by IDEX
Corporation in order to
achieve vesting for these lAP awards.


• Upon hire you will be granted an equity award valued at Three Hundred Twenty
Five Thousand
Dollars and Zero Cents ($325,000.00). This amount will be split equally
(50%/50%) among stock
options and restricted stock shares. The number of shares as well as the option
price will be
based upon the closing price of IDEX common stock on the grant date. The options
will vest
ratably at 25% each year as of the anniversary of the grant and the restricted
shares will vest
100% on the third anniversary of the grant date. Additionally, unvested
restricted shares are
eligible to receive dividend payments. Each award will be governed by the terms
included in
each award agreement.


• In the event of a "Change in Control", as defined in the Amended and Restated
IDEX
Corporation Supplemental Executive Retirement Plan, that results in your
termination from
service within twenty-four (24) months of the Change in Control, the Company
shall be
obligated to pay your base salary at the rate then in effect and your then
current target
annual bonus (MICP or equivalent pay) for a minimum of twenty-four (24) months
following
the date of termination (for a total payment of two (2) times both base salary
and target
annual bonus). This payment shall not be applicable in the event of your
voluntary
termination.


• If, in the future, your employment with IDEX Corporation is terminated,
without cause
("cause" defined as willful misconduct or fraudulent behavior), IDEX will pay
you up to twelve
(12) months base salary at the then current monthly base rate plus your targeted
annual
incentive bonus in exchange for a signed release. Such benefit will not be
applicable in the
event of your voluntary termination.


This offer of employment is subject to your satisfactory completion of a drug
and alcohol abuse screening
test, to be scheduled at a qualified laboratory, and a background screening. A
copy of the policy is
enclosed.


At IDEX, we have a strong standard of conduct and ethics policy. Immediately
upon accepting
employment, you will be required to go through on-line training on this policy
and abide by it. A copy of
this policy is enclosed.


The company does require that all new exempt employees agree to and sign an
Employee Confidentiality




--------------------------------------------------------------------------------




Information, Work Product, Non-Disclosure and Non-Solicitation Agreement. Please
sign and return the
signed copy, keeping a second copy for your file.


Please indicate your acceptance of this offer by signing on the line provided
below and return a signed
copy to me.


Denise, we have discussed the importance of the position to IDEX and some of the
critical challenges
that the team faces. We are confident that your leadership skills and experience
can make a significant
contribution to the success of IDEX, and that this position can be a positive
professional step for you.


 
 
 
Sincerely,
 
/s/ ANDREW K. SILVERNAIL
 
Andrew K. Silvernail
 
Chief Executive Officer
*******************************************************
********************************************************



 
 
 
/s/ DENISE R. CADE
 
27 Sept 2015
Acceptance of Employment Offer
 
Date
Denise R. Cade
 
 



Enclosures:
• Employee Confidentiality Information, Work Product, Non-Disclosure and
Non-Solicitation Agreement
• Exhibit A
• Code of Business Conduct and Ethics Policy
• Drug and Alcohol Abuse-Screening Test Locations
• Background Investigation Authorization Form
• 2015 Benefit Highlights Brochure
• 2015 MICP Compensation Programs Booklet
• 2015 SERP Overview Booklet
















